MIEDCase      4:17-cv-14176-LVP-DRG
     (Rev. 8/07) Notice of Correction             ECF No. 10, PageID.1495 Filed 03/31/21 Page 1 of 1


                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF MICHIGAN

Thomas Gatica, III


                   Plaintiff(s),                                           Case No. 17-14176

v.                                                                         Judge Linda V. Parker

Willis Chapman                                                             Magistrate Judge David R. Grand


                   Defendant(s).
                                                          /

                                                  NOTICE OF CORRECTION

         Docket entry number       10   , filed    March 31, 2021          , has been modified. The explanation for the correction

is stated below.

               The docket entry was made on the wrong case.
               The corresponding document image was missing or incomplete.
               The wrong document image was associated.
               The wrong judicial officer was listed on the case docket.
               The filer information was inaccurate or omitted from the docket text.
               The judicial officer information was inaccurate or omitted from the docket text.
               The docket text was changed to include the Partial Payment Order.
          ✔    Other: Incorrect party listed



         If you need further clarification or assistance, please contact        Aaron Flanigan           at (313) 234-5524 .



                                                                 .,1,.,$D(66,;, CLERK OF COURT


Dated: March 31, 2021                                               s/Aaron Flanigan
                                                                    Deputy Clerk
